EVERETT, Chief Judge
(concurring in the result):
Plea bargaining involves a form of contract, and, therefore, contract law is often relied on in interpreting and applying pretrial agreements. Thus, as Judge Phillips noted in Cooper v. United States, 594 F.2d 12, 15-16 (4th Cir. 1979) (footnote omitted):
Both before and since Santobello [v. United States, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971)] the courts have understandably drawn heavily on the ready analogies of substantive and remedial contract law to supply the body of doctrine necessary to order plea bargaining practices and to afford relief to defendants aggrieved in the negotiating process. To the extent therefore that there has evolved any general body of “plea bargain law,” it is heavily freighted with those contract law analogies.
Similarly, in Virgin Islands v. Scotland, 614 F.2d 360, 364 (3rd Cir. 1980) (footnote omitted), Judge Gibbons commented:
The bargaining process has often been analogized to contract principles, and plea agreements are often likened to unilateral contracts — consideration is not given for the prosecutor’s promise until the defendant actually enters his plea of guilty.
However, in Cooper, the Court of Appeals also made it clear that something more than traditional contract law is involved in plea bargains and that there is a constitutional right of the defendant to be treated with “fairness” throughout the entire process. Accordingly, the court ruled that the Government was bound by a plea bargain which the prosecutor had offered but had then withdrawn before acceptance had been communicated by the defense — even though the court acknowledged that, under traditional contract principles, there was neither a contract nor a basis for promissory estoppel.
In Virgin Islands v. Scotland, supra, the Court of Appeals for the Third Circuit, although rejecting the Cooper rule that an unconsummated plea bargain could be enforced despite the absence of any detrimental reliance thereon, apparently accepted the premise that plea bargains need not always be governed by conventional contract law, “since constitutional standards require more than contract principles.” 614 F.2d at 364.
The present case illustrates how conventional contract law does not apply fully to the plea-bargaining process. Here, the original pretrial agreement, which recited that the agreement originated with Kazena and his counsel,1 purports to be in the form of a bilateral contract, whereunder the accused agrees that he will plead guilty to certain charges. Such an agreement to plead guilty in futuro is of questionable validity, and clearly is unenforcible, in light of the traditional safeguards surrounding waiver of constitutional rights by the entry of a guilty plea. Indeed, the performance of the plea bargain is so completely within the control of an accused by reason of the provisions of Article 45, Uniform Code of Military Justice, 10 U.S.C. § 845,2 and the requirements imposed by this Court on the acceptance of guilty pleas,3 that until the *35sentence has actually been imposed, the agreement is really illusory. The accused can readily escape therefrom if he chooses.4 Under these circumstances, I am especially reluctant to hold that a convening authority is bound by a pretrial agreement until the accused has provided the bargained-for performance. Moreover, as was pointed out in Virgin Islands v. Scotland, supra, the accused usually has a completely adequate remedy when the pretrial agreement is vacated namely, trial on pleas of not guilty.
Where an accused has demonstrated detrimental reliance on a plea bargain, for example, by failure to call witnesses as to guilt or innocence who might otherwise have been available, I would enforce the plea bargain. Virgin Islands v. Scotland, supra. Conceivably some other situations will reveal such “unfairness” on the part of the convening authority in connection with a plea bargain that performance by the Government should also be compelled. Cf. Cooper v. United States, supra.5 In the case at bar, there is no indication oí detrimental reliance by the appellant, nor of unfairness on the convening authority’s part. Therefore, despite the absence from the pretrial agreement of any provision purporting to allow the convening authority to withdraw from the agreement, he was free to do so until the plea of guilty had been accepted.6
With respect to the other issue, which concerns the necessity to include all charges and specifications in a plea bargain, I perceive no reason that a plea bargain must be all-inclusive. Typically, because of the unitary sentence in military law, a convening authority will be unwilling to limit himself as to the sentence he will approve when it is contemplated that some charges will be contested at trial on a plea of not guilty. However, if the convening authority chooses to do so, and I recall observing in some records of trial that this seems to have occurred, then no legal doctrine is offended. A convening authority may consider that a certain sentence will be adequate to satisfy the ends of justice even if an accused is found guilty of certain charges as to which he plans to enter a plea of not guilty. If the convening authority is of this view, why should a pretrial agreement not be allowed which sets a ceiling on sentence in return for a guilty plea on designated charges? However, if the Government reserves the right to offer evidence on a charge to which, under the plea agreement, the accused will not plead guilty, then this reservation should be made explicitly in the agreement itself in order to avoid any later claim of a misunderstanding.

. In military practice offers for pretrial agreements have originated — at least, purportedly— with the accused and his counsel. Thus, the problem of Cooper v. United States, 594 F.2d 12 (4th Cir. 1979), which concerned withdrawal of an unaccepted offer made by the prosecutor, would not be encountered.


. In requiring setting aside guilty pleas because the accused has introduced matter inconsistent therewith. Article 45, Uniform Code of Military Justice, 10 U.S.C. § 845, goes far beyond the protection granted generally in state and federal courts.


. For example, he can make an unsworn statement not subject to cross-examination or the sanctions of perjury which, by setting up matter inconsistent with his guilty pleas, induces the military judge to set it aside.


. However, military practice tends to prevent the occurrence of such situations. See n. 1, supra.


. Even the offer of the plea of guilty in open court does not usually establish detrimental reliance, since any possibility of prejudice generally can be dealt with by continuances, a mistrial, or otherwise.